United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 11, 2007
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                      ))))))))))))))))))))))))))                 Clerk

                            No. 06-60801

                      ))))))))))))))))))))))))))

UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

     v.

HERIBERTO RODRIGUEZ-FLORES,

                Defendant-Appellant.


          Appeal from the United States District Court
            for the Southern District of Mississippi
                     No. 2:05-CR-00021-KS-JMR



Before DENNIS, CLEMENT and PRADO, Circuit Judges.

Per Curiam:*

     Heriberto Rodriguez-Flores (“Flores”) was convicted of

possession with intent to distribute more than fifteen kilograms

of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Flores

argues that the district court erred by denying his motion to

suppress evidence discovered during a roadside search of his

vehicle. For the reasons that follow, we affirm the judgment of


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                  1
the district court.

              I. FACTUAL AND PROCEDURAL BACKGROUND

     On the night of June 27, 2005, Officer Stan Livingston

(“Livingston”) of the Laurel Police Department was positioned on

the side of Interstate 59 operating a stationary radar. Shortly

before 10:30 p.m., Livingston observed a white Pontiac traveling

north in excess of the speed limit. At 10:28 p.m., Livingston

pulled over the vehicle, of which Flores was the driver and only

occupant. Livingston approached the passenger side of the

vehicle, informed Flores that he had been speeding, and requested

his driver’s license. Flores produced a Florida driver’s license.

Livingston asked Flores about his itinerary, and Flores responded

that he was coming from Tampa, Florida, and was traveling to

Atlanta, Georgia. Livingston testified that this response made

him suspicious, as Interstate 59 in Mississippi was hardly the

most direct route between Tampa, Florida, and Atlanta, Georgia.

     Livingston asked Flores to exit and walk to the rear of the

vehicle. Livingston patted Flores down and again queried him

about his itinerary. Flores then responded that he was coming

from Guadelajara, Mexico, and going to Atlanta, Georgia. Flores

stated that he had crossed the border that morning. Livingston

also asked Flores if he had ever been arrested, and Flores stated

that he had not. Livingston testified that Flores was responsive

to his questions and was able to communicate in English.


                                2
     Livingston then returned to his patrol car to check Flores’s

information through the Blue Lightning Operations Center (BLOC).

BLOC is a system by which police can obtain information about

outstanding warrants, criminal history, and also recent border

crossings. The BLOC search, which took about six minutes to

perform, did not turn up any outstanding warrants for Flores. It

did reveal that Flores had prior arrests for driving while

intoxicated and either assault or shoplifting, and also that

Flores had actually crossed the Mexican border late at night on

the prior day.

     Livingston then resumed questioning Flores. He asked where

Flores went after crossing the border, and Flores stated that he

had visited his brother in Texas. Livingston also inquired again

whether Flores had been arrested, and Flores again said he had

not. Livingston then specifically asked if Flores had been

arrested for driving under the influence, and Flores admitted

that arrest. Livingston then asked, in succession, whether Flores

had any marijuana, cocaine, heroin, or methamphetamine. Flores

responded no and shook his head to each question, except that

when asked about methamphetamine he only laughed. Livingston

testified that this behavior increased his suspicion. Livingston

asked Flores whether he objected to Livingston searching the

vehicle, and Flores responded “no” and “check it.” Livingston

then retrieved his drug-detecting dog from the patrol car and ran


                                3
the dog around the vehicle. Livingston testified that his dog

alerted to the vehicle. Livingston again asked Flores whether

there were drugs in the vehicle, and Flores again said no.

Livingston then called his partner for backup.

     Livingston began to inspect the vehicle. Shining his

flashlight in from the passenger side door, Livingston noticed

that the bolts holding the back seat had been “tooled numerous

times.” When Livingston’s partner arrived, the two began a

systematic search of the vehicle. After about ten minutes, the

officers began to focus on the cargo area of the vehicle, where

at approximately 10:55 p.m. they discovered hidden compartments

on the left and right sides near the spare tire. The compartments

were covered by a panel that was riveted closed, sealed with

silicone and coated with adhesive and fresh paint. It took the

officers about fifteen to eighteen minutes to open the

compartments, inside of which they discovered numerous packages.

At this point, the officers placed Flores in handcuffs and

advised him of his Miranda rights. The officers contacted the

narcotics department. When the narcotics investigators arrived,

they transported Flores’s vehicle to a station where the packages

were removed. The officers found thirty-nine packages containing

68.75 pounds of a substance containing methamphetamine.

     In a July 13, 2005 indictment, Flores was charged with

possession with intent to distribute more than fifteen grams of a

substance containing methamphetamine, in violation of 21 U.S.C.
                                4
§ 841(a)(1). Flores filed a motion to suppress the drugs found in

his vehicle during the June 27, 2005 traffic stop. Flores argued

that his detention was unlawfully prolonged in violation of the

Fourth Amendment and that he did not give voluntary consent to

the search of his vehicle. The district court denied Flores’s

motion from the bench, and an order reflecting that denial was

entered on February 24, 2006. Flores then pled guilty to count

one of the indictment, reserving his right to appeal the district

court’s denial of his motion to suppress. Flores was sentenced to

324 months imprisonment. Flores timely filed a notice of appeal.

            II. JURISDICTION AND STANDARD OF REVIEW

     This is an appeal from a final judgment of a United States

district court in a criminal case. Accordingly, this court has

jurisdiction under 28 U.S.C. § 1291.

     When considering a ruling on a motion to suppress evidence,

we review questions of law de novo and findings of fact for clear

error. United States v. Castro, 166 F.3d 728, 731 (5th Cir. 1999)

(en banc). We view the evidence in the light most favorable to

the party that prevailed in the district court--in this case, the

government. Id.

                         III. DISCUSSION

     Flores makes three arguments on appeal. Flores contends that

his traffic stop was unlawfully extended in the absence of

reasonable suspicion. He further claims that his consent to


                                5
Livingston’s request to search his vehicle was involuntary.

Flores also maintains that the search of his vehicle was

unsupported by probable cause.

A.   Flores’s continued detention was based on reasonable
     suspicion

     The stopping of a vehicle and detention of its occupants

constitutes a “seizure” under the Fourth Amendment. United States

v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc). This

court examines the reasonableness of a traffic stop under the

standard for investigative detention announced in Terry v. Ohio,

392 U.S. 1 (1968). United States v. Sanchez-Pena, 336 F.3d 431,

436-37 (5th Cir. 2003). Terry held that “limited searches and

seizures are not unreasonable when there is a reasonable and

articulable suspicion that a person has committed a crime.”

United States v. Santiago, 310 F.3d 336, 340 (5th Cir. 2002).

Pursuant to Terry, we examine (1) whether the officer’s action

was justified at its inception, and (2) whether the officer’s

subsequent actions were reasonably related in scope to the

circumstances that justified the stop. Terry, 392 U.S. at 19–20;

Brigham, 382 F.3d at 506.

     This court has held that requesting a driver’s license,

insurance papers, and vehicle registration and running computer

checks thereon are permissible actions reasonably related in

scope to a valid traffic stop for speeding. United States v.

Shabazz, 993 F.2d 431, 437 (5th Cir. 1993). This court has also

                                 6
held that, while they await the result of the computer check, the

police may question the vehicle occupants, even about subjects

unrelated to the reasons for the stop.   Id. at 436 (noting that

“detention, not questioning, is the evil at which Terry’s second

prong is aimed”). We have further held that the police may

question the occupants before performing the computer check, so

long as the questioning is related to the reasons for the stop,

or to reasonable suspicions that subsequently arose. Brigham, 382

F.3d at 510-11 (noting that “[c]omputerized license and

registration checks are an efficient means to investigate the

status of the driver and his auto, but they need not be pursued

to the exclusion of, or in particular sequence with, other

efficient means”). We have repeatedly held, however, that “[i]f

all computer checks come back clean, then as a general matter

reasonable suspicion disappears, and there is no legitimate

reason for extending the stop.” United States v. Jenson, 462 F.3d

399, 404 (5th Cir. 2006); see also Santiago, 310 F.3d at 341-42

(noting that “[o]nce the computer check is completed and the

officer either issues a citation or determines that no citation

should be issued, the detention should end and the driver should

be free to leave”); United States v. Jones, 234 F.3d 234, 241

(5th Cir. 2000); United States v. Dortch, 199 F.3d 193, 198 (5th

Cir. 1999).

     If, however, “additional reasonable suspicion arises in the



                                7
course of the stop and before the initial purpose of the stop has

been fulfilled, then the detention may continue until the new

reasonable suspicion has been dispelled or confirmed.” United

States v. Lopez-Moreno, 420 F.3d 420, 431 (5th Cir. 2005). Thus,

under our caselaw, if the computer checks come back clean, the

officer must issue the citation, if a citation is being issued,

and then must immediately cease to detain the driver, unless

additional reasonable suspicion has arisen before or during the

period of the computer check. See Dortch, 199 F.3d at 200.

     On appeal, Flores does not challenge the lawfulness of the

initial stop for speeding, but instead the legality of his

extended detention by Livingston. Moreover, it is clear under our

precedent that Livingston was entitled to run the computer checks

on Flores and, beforehand, to query him about his itinerary and

record. See Brigham, 382 F.3d at 510-11. The question therefore

narrows to whether Livingston’s detention of Flores after the

completion of the computer checks was justified by reasonable

suspicion.

     “Reasonable suspicion exists when the detaining officer can

point to specific and articulable facts that, when taken together

with rational inferences from those facts, reasonably warrant the

search and seizure.” United States v. Estrada, 459 F.3d 627, 631

(5th Cir. 2006); see also United States v. Ibarra-Sanchez, 199

F.3d 753, 758 (5th Cir. 1999) (“Officers must base their



                                8
reasonable suspicion on ‘specific and articulable facts,’ not

merely ‘inarticulate hunches’ of wrongdoing.”). Our determination

of whether reasonable suspicion existed must be based on the

totality of the circumstances and the collective knowledge and

experience of the officer or officers. Estrada, 459 F.3d at 631-

32.

      Flores argues that at the time the computer checks were

completed, Livingston had not developed a reasonable suspicion to

justify Flores’s continued detention. Flores’s contention is

without merit. At the time that the computer checks on Flores

were completed, Livingston was aware that (1) Flores initially

told an implausible story of his itinerary, and subsequently

changed his story; (2) Flores had lied about his arrest record;

(3) Flores had lied about his time of entry into the United

States; and (4) Flores had recently crossed the border from

Mexico, a common origin of illicit drugs. These circumstances are

sufficient to create reasonable suspicion of drug trafficking.

      The cases cited by Flores in which this court has held that

reasonable suspicion did not exist--Dortch, Jones, Santiago, and

Jenson--are distinguishable. In each of these cases, the

government argued that allegedly inconsistent statements of the

driver and passenger created reasonable suspicion. In Jones and

Jenson, however, this court questioned whether the answers were

genuinely inconsistent. In Jones, the court explained:



                                 9
     As for the allegedly inconsistent statements about
     Daniel’s job, they do not amount to reasonable suspicion
     about drug trafficking. Daniel stated that he did some
     promotional work and managing. But when asked about
     Daniel’s work with the record company, Jones replied that
     Daniel only did promotional work and no managing.
     Nonetheless, whether Jones said that Daniel did not manage
     is immaterial and does not raise any suspicions. Jones’s
     statement merely shows that he does not know everything
     about Daniel’s work other than promoting.

234 F.3d at 242. The court also noted that there was no real

inconsistency between the names given by the two men of their

place of employment. Id. at 241.

     In Jenson, the government pointed to inconsistent answers

between Jenson, the driver, and Cotton, a passenger. The

government put on evidence that:

     Gray [the police officer] again asked Jenson where he
     worked, and he replied “Tommie and Cotton,” or
     “Tommie-Cotton,” presumably referring to his construction
     business with his uncle. Gray then asked Cotton where he
     worked, and he replied that he was self-employed and that
     his business did not have a name. Gray found the
     discrepancy between the two answers suspicious.

462 F.3d at 403. This court concluded that it could not take this

exchange into consideration, because this conversation occurred

after the initial purpose of the traffic stop had been fulfilled.

Id. at 404. The court went on to note, however, that the answers

of the two men were not actually suspicious. The court stated:

     When asked about his employment, Jenson replied that he
     worked for his uncle in construction and that the name of
     the business was “Tommie-Cotton” or “Tommie and Cotton,”
     presumably combining his and his uncle’s names. Cotton, in
     turn, answered that he was “self-employed,” which is not
     by itself inconsistent with having a nephew as an
     employee. He also stated that his business did not have a


                                10
     name, but Jenson may have merely given a descriptive title
     for the two-man operation, instead of a formal name, when
     pressed.

Id. The not-very-inconsistent inconsistencies in Jones and Jenson

can be contrasted with the outright lies told by Flores on three

subjects--his itinerary, his arrest record, and his border-

crossing time.

     In Dortch and Santiago, the inconsistencies were not so

easily explained. In Dortch, the government presented evidence

that:

     Dortch and the passenger gave inconsistent answers about
     Dortch’s relationship to the person who had rented the
     car, and although Dortch stated that they had been in
     Houston for the last two days, the rental car papers
     showed that the car had been rented the day before in
     Pensacola, Florida, where Dortch lived, and he stated that
     they were not carrying any luggage.

199 F.3d at 196. The court concluded, however, that assuming

these answers were indeed suspicious, they did not give rise to a

reasonable suspicion of drug trafficking. Id. at 199.1

     In Santiago, the government pointed to evidence that

Santiago informed the police officer that he was traveling to

Atlanta for a one-week vacation, whereas his passenger told the

officer that they would be staying in Atlanta for two to three

weeks. 310 F.3d at 338. This discrepancy is not especially

suspicious, but Santiago also first stated that his passenger was


     1
      The court instead concluded that the answers gave rise to a
reasonable suspicion that the car was stolen, a suspicion that
was dispelled when the computer checks came back clean. Id.

                                11
his wife, and then stated that a different woman was his wife and

that his passenger was his ex-wife. Id. at 338-39. This court

determined, however, that “there was no reasonable or articulable

suspicion that Santiago was trafficking in drugs.” Id. at 342.

     In the instant case, there is additional evidence linking

Flores with drug trafficking. In Estrada, this court noted that

“the fact that the vehicle had recently crossed from Mexico, a

common origin of illicit drugs,” was an element contributing to

the existence of reasonable suspicion. 459 F.3d at 632 (internal

quotation marks removed). In this case, Flores had recently

crossed the Mexican border and had lied about the time of his

crossing. This information, in combination with Flores’s lies

about his itinerary and arrest record, was enough to create a

reasonable suspicion of drug trafficking sufficient to justify

Flores’s continued detention for the few minutes that it took

Livingston to question Flores about drugs and then bring his

drug-detecting dog to sniff the vehicle.

B.   Probable cause existed for the search of Flores’s vehicle

     The district court concluded that Livingston’s search of

Flores’s vehicle was lawful in light of Flores’s voluntary

consent to the search. Flores maintains that his consent was not

voluntary, arguing that he did not feel free to leave at the time

the consent was given and that he did not understand the

officer’s request because he does not speak English. We need not



                               12
decide this issue, however, because we hold that the drug-

detecting dog’s alert to Flores’s vehicle created probable cause

for the search.

     It is well established that warrantless searches of

automobiles are permitted by the Fourth Amendment if supported by

probable cause. United States v. Seals, 987 F.2d 1102, 1107 (5th

Cir. 1993) (citing United States v. Ross, 456 U.S. 798 (1982)).

A positive alert by a drug-detecting dog creates probable cause

for a search of the vehicle. Sanchez-Pena, 336 F.3d at 444;

United States v. Williams, 69 F.3d 27, 28 (5th Cir. 1995); United

States v. Dovali-Avila, 895 F.2d 206, 207 (5th Cir. 1990).

Further, if the police have probable cause to believe that

contraband is located somewhere in the vehicle but do not know

exactly where, the police may search the entire vehicle. Seals,

987 F.2d at 1107 n.8 (citing Ross, 456 U.S. at 799).

     The dog sniff is itself not a search within the meaning of

the Fourth Amendment. Seals, 987 F.2d at 1106. Thus the sniff

performed on Flores’s vehicle while he was lawfully detained did

not implicate the Fourth Amendment. See Illinois v. Caballes 543

U.S. 405, 409 (2005). Accordingly, it was lawful for Livingston

to run his drug-detecting dog around Flores’s vehicle. Once the

dog alerted, Livingston had probable cause to search the vehicle

in full. See Seals, 987 F.2d at 1107.

                         IV. CONCLUSION



                               13
     For the foregoing reasons, we hold that the district court

did not err in denying Flores’s motion to suppress. We AFFIRM the

judgment of the district court.

     AFFIRMED.




                                  14